Appellant was charged under appropriate averments with possessing for the purpose of sale in dry territory beer containing alcohol in excess of one per centum of alcohol by volume, without holding an industrial or medicinal permit.
For the first time in his motion for rehearing appellant urges that the State's pleading is bad for not negativing the holding by appellant of various and sundry other permits than those named in the complaint and information. It was not necessary to negative the exceptions which were named in the State's pleading, nor the others mentioned by appellant in his motion. Baker v. State, 106 S.W.2d 308; Parker v. State,106 S.W.2d 313; Morris v. State, 106 S.W.2d 314; Taylor v. State, 106 S.W.2d 1056; Garner v. State, 109 S.W.2d 182; Wood v. State, 109 S.W.2d 756; Fogle v. State,111 S.W.2d 246; Park v. State, 111 S.W.2d 249.
The motion for rehearing is overruled.